Citation Nr: 0013645	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  94-44 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased evaluation for bilateral hearing 
loss with tinnitus, currently rated as 20 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1952 to February 
1974.  At the time of his retirement from service in February 
1974 he had more than 26 years of active service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO rating decision that denied an 
increased evaluation for compression fracture of T-12 (rated 
20 percent), increased the rating for postoperative residuals 
of a left knee injury from 10 to 20 percent, increased the 
rating for bilateral hearing loss with tinnitus from 10 to 
20 percent, and denied a total rating for compensation 
purposes based on individual unemployability.  In November 
1996, the Board remanded the case to the RO for additional 
development.

A December 1998 Board decision increased the evaluation for 
the low back disability from 20 to 30 percent and denied an 
increased evaluation for the postoperative residuals of a 
left knee injury.  In December 1998, the Board also remanded 
the issues of entitlement to an increased evaluation for 
bilateral hearing loss with tinnitus and entitlement to a 
total rating for compensation purposes based on individual 
unemployability to the RO for additional action.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  The veteran has persistent tinnitus due to acoustic 
trauma in service.

2.  On VA audiological evaluation in January 1999 the veteran 
had pure tone thresholds of 30, 70, 85, and 95 decibels or an 
average pure tone threshold of 70 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz in the right ear with a 78 percent 
speech recognition ability that equates to auditory level IV 
under the criteria in effect prior to June 10, 1999, and to 
auditory level VI under the criteria effective as of this 
date; the pure tone thresholds in the left ear were 50, 85, 
100, and 90 decibels or an average pure tone threshold of 81 
decibels at the same frequencies with a speech recognition 
ability of 64 percent that equates to auditory level VII.


CONCLUSIONS OF LAW


1.  The criteria for a separate 10 percent increased 
evaluation for tinnitus are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87a, Code 6260, 
effective prior to June 10, 1999, and 4.87, Code 6260, 
effective as of June 10, 1999.

2.  The criteria for an increased evaluation in excess of 
20 percent for bilateral hearing loss prior to June 10, 1999 
are not met; the criteria for an increased evaluation of 
30 percent for bilateral hearing loss, effective from June 
10, 1999 are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.85, 4.87, Code 6102, effective prior to June 10, 
1999, 4.85, Code 6100, 4.86, , effective as of June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from August 1952 to February 
1974.  At the time of his retirement from service in February 
1974 he had more than 26 years of active service.

Service documents show that the veteran was awarded various 
medals, including parachute badges and medals denoting combat 
participation.  Service medical records show that the veteran 
had tinnitus and bilateral hearing loss.  

In July 1982, he underwent VA medical examinations.  At a 
general medical examination he complained of constant ringing 
in his ears, and at an audiological evaluation he was 
diagnosed as having bilateral sensorineural hearing loss.

A September 1982 RO rating decision granted service 
connection for high frequency hearing loss with tinnitus.  A 
zero percent evaluation was assigned for this condition, 
effective from April 1982.

At a VA audiological evaluation in January 1991, a tinnitus 
worksheet was completed.  This worksheet notes that the 
veteran complained of constant tinnitus.  When asked whether 
the tinnitus was related to a head injury, it was noted that 
the veteran had had a diving injury with compression damage, 
that he had been on jump status, that he had been exposed to 
planes, and that he been on the firing range.

A March 1991 RO rating decision increased the evaluation for 
high frequency hearing loss with tinnitus from zero to 
10 percent based on the findings on the report of his VA 
audiometric evaluation in January 1991.  The 10 percent 
rating was effective from December 1990, and the tinnitus was 
not used to support this evaluation.  The 10 percent rating 
was increased to 20 percent in the December 1993 RO rating 
decision and this latter rating has been in effect since 
then.

VA medical reports show that the veteran was treated and 
evaluated for various conditions from 1993 to 1999.  The more 
salient medical reports with regard to his claim for an 
increased evaluation for bilateral hearing loss with tinnitus 
are discussed in the following paragraphs.

On the authorized VA audiological evaluation in June 1993, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
65
90
105
LEFT

45
75
95
90

Speech audiometry revealed speech recognition ability of 
74 percent in the right ear and of 80 percent in the left 
ear.

On the authorized VA audiological evaluation in August 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
65
85
90
LEFT

45
85
95
90

Speech audiometry revealed speech recognition ability of 
60 percent in the right ear and of 54 percent in the left 
ear.

The veteran testified at a personal hearing before the 
undersigned in September 1996.  His testimony was to the 
effect that he had worsening hearing loss.

On the VA authorized audiological evaluation in July 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
70
85
100
LEFT

45
80
100
95

Speech audiometry revealed speech recognition ability of 92  
percent in the right ear and of 72 percent in the left ear.

The above audiological reports show inconsistent findings.  
In December 1998, the Board remanded the case to the RO in 
order to have the veteran undergo a VA audiological 
evaluation to determine the severity of the bilateral hearing 
loss.  The Board requested that the Chief of the Audiology 
Clinic review the reports of the veteran's VA audiometric 
evaluations in 1993, 1996, and 1997, and express an opinion 
as to the results that best represent the veteran's 
disability picture.

On the VA authorized audiological evaluation in January 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
70
85
95
LEFT

50
85
100
90

Speech audiometry revealed speech recognition ability of 
78 percent in the right ear and of 64 percent in the left 
ear.  The Chief of the Audiology Clinic noted that the 
reports of the veteran's audiometric testing were reviewed 
and that the results reported on this test best represented 
the organic hearing ability of the veteran.

The veteran's claim for an increased evaluation for bilateral 
hearing loss with tinnitus is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent rating.  38 C.F.R. 
§ 4.87a, Code 6260, effective prior to June 10, 1999.

Recurrent tinnitus warrants a 10 percent evaluation.  A 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic code 6100, 6200, 6204 or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260, and Note, effective as of June 10, 1999.

The evidence clearly supports the assignment of a separate 
10 percent evaluation for tinnitus under the criteria of 
diagnostic code 6260, effective as of June 10, 1999 because 
it shows that the veteran has consistent tinnitus and that 
this condition was not used to support the evaluation for the 
bilateral hearing loss.  A longitudinal review of the 
evidence also shows that the veteran has a history of 
consistent tinnitus that may or may not be due to acoustic 
trauma in service.  A worksheet completed at the time of his 
VA audiological evaluation indicates that he was exposed to 
loud noises from planes and the firing range in service.   
The overall evidence is in equipoise as to whether or not the 
veteran has persistent tinnitus due to acoustic trauma in 
service.  Under the circumstances, the evidence supports 
granting a separate increased evaluation of 10 percent for 
tinnitus under the provisions of diagnostic code 6260, 
effective both prior to and as of June 10, 1999, with 
application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With regard to the evaluation of the bilateral hearing loss, 
the assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  


Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 487, Code 6100 to 6110, effective prior to June 10, 
1999.


The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

A review of the record shows that the veteran underwent VA 
audiometric evaluations in 1993, 1996, and 1997, and that the 
reports of these evaluations reveal inconsistent results.  In 
December 1998, the Board remanded the case to the RO in order 
to have the veteran undergo a VA audiological evaluation to 
determine the severity of the bilateral hearing loss and to 
obtain an opinion from the Chief of the Audiology Clinic as 
to the results that best represented the veteran's disability 
picture.  In January 1999, the veteran underwent the 
requested VA audiological evaluation and the Chief of the 
Audiology Clinic reported that the results of this testing 
best represented the organic hearing ability of the veteran.  
Under the circumstances, the Board will determine the 
veteran's entitlement to a higher rating for the bilateral 
hearing loss based on the report of the January 1999 VA 
audiometric evaluation.


At the January 1999 VA audiometric evaluation the veteran had 
pure tone thresholds of 30, 70, 85, and 95 decibels or an 
average pure tone threshold of 70 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz in the right ear with a 78 percent 
speech recognition ability that equates to auditory level IV 
under the criteria of Table VI in effect prior to and as of 
June 10, 1999.  Since the pure tone threshold at 1,000 and 
2,000 Hertz were 30 and 70, respectively, the criteria of 
Table VIa may be used to evaluate the auditory level of the 
right ear, effective as of June 10, 1999, as noted in the 
above regulatory criteria.  The new regulatory criteria may 
not be used to support a higher evaluation prior to the 
effective date of the change unless the regulation contains 
such a provision, and the above noted regulation does not 
contain such a provision.  Rhodan v. West, 12 Vet. App. 55 
(1998).  Under this criteria, the right ear results equate to 
auditory level VI.  At this VA audiometric evaluation the 
veteran's pure tone thresholds in the left ear were 50, 85, 
100, and 90 decibels or an average pure tone threshold of 81 
decibels at the same frequencies with a speech recognition 
ability of 64 percent that equates to auditory level VII 
under the criteria in effect prior to or as of June 10, 1999.  
Auditory levels of IV for the right ear and VII for the left 
ear support the assignment of a 20 percent evaluation for the 
bilateral hearing loss, effective prior to June 10, 1999, 
under Table VII, diagnostic code 6102 before this date and 
diagnostic code 6100 as of this date; and auditory levels of 
VI for the right ear and VII for the left ear support the 
assignment of a 30 percent evaluation for the bilateral 
hearing loss, effective as of June 10, 1999, under Table VII, 
under diagnostic code 6100.


After consideration of all the evidence, including the 
testimony of the veteran, the Board finds that it warrants 
assigning a separate 10 percent evaluation for the tinnitus 
under the criteria in effect prior to and as of June 10, 
1990; and increasing the evaluation for the bilateral hearing 
loss from 20 to 30 percent, effective June 10, 1999.

The preponderance of the evidence is against the claim for an 
increased evaluation for the bilateral hearing loss prior to 
June 10, 1999, and the claim is denied to this extent.  Since 
the preponderance of the evidence is against this portion of 
the claim, the benefit of the doubt doctrine is not for 
application with regards to it.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.



ORDER


An increased evaluation for the bilateral hearing loss, rated 
20 percent, prior to June 10, 1999, is denied; the appeal is 
denied to this extent.

A separate 10 percent evaluation for tinnitus is granted; and 
an increased evaluation of 30 percent for bilateral hearing 
loss, effective as of June 10, 1999, is granted; subject to 
the regulations applicable to the payment of monetary 
benefits.  The appeal is granted to this extent.


REMAND

Since the Board has granted a separate evaluation for 
tinnitus and increased the evaluation for the bilateral 
hearing loss from 20 to 30 percent, effective from June 10, 
1999, the veteran now meets the eligibility requirement of a 
70 percent combined evaluation for a total rating for 
compensation purposes based on unemployability.  38 C.F.R. 
§ 4.16(a) (1999).  Consequently, the case is remanded to the 
RO for readjudication of the veteran's entitlement to a total 
rating for compensation purposes based on unemployability 
prior to appellate consideration of this matter in order to 
ensure due process to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1999).

The evidence reveals that the veteran underwent arthroscopic 
debridement of the left knee in November 1998 at a VA medical 
facility.  Under the circumstances, the veteran should 
undergo a contemporary VA medical examination to determine 
the current severity of his left knee disability, including 
functional impairment due to pain and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995): Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).

VA reports of the veteran's treatment since November 1998 
should be secured in light of VA's continuing duty to obtain 
ongoing treatment records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

It is the judgment of the Board that the veteran should 
undergo a VA social and industrial survey to assist in 
determining the effect of his service-connected disabilities 
on his ability to work.  Hence, the case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain VA reports of 
the veteran's treatment since November 
1998 for inclusion in the record.

2.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effect of his service-connected 
disabilities on his ability to work.  The 
claims folder must be made available to 
the examiner prior to the interview.  The 
examiner should offer an opinion on what 
effect the veteran's service-connected 
disabilities (low back disorder, left 
knee disability, tinnitus, and bilateral 
hearing loss) have on his ability to 
work.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his left knee disability, 
and to obtain an opinion as to the 
severity of this condition, including any 
functional impairment caused by pain or 
weakness.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the left knee.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to the 
examination.  The examiner should offer 
an opinion on what effect the veteran's 
service-connected disabilities (low back 
disorder, left knee disability, tinnitus, 
and bilateral hearing loss) have on his 
ability to work.

4.  After the above development, the RO 
should review the veteran's claim for a 
total rating for compensation purposes 
based on individual unemployability.  If 
action remains adverse to him, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 



